                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 1 of 6



                                                                                     1   G. MARK ALBRIGHT, ESQ. (#001394)
                                                                                         JORGE L. ALVAREZ, ESQ. (#014466)
                                                                                     2
                                                                                         ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                     3   801 South Rancho Drive, Suite D-4
                                                                                         Las Vegas, Nevada 89106
                                                                                     4   Tel: (702) 384-7111
                                                                                         Fax: (702) 384-0605
                                                                                     5   gma@albrightstoddard.com
                                                                                         jalvarez@albrightstoddard.com
                                                                                     6
                                                                                         JOE JOHN ANDREW SOLSENG, ESQ. (NBN 11717)
                                                                                     7   SCHROETER GOLDMARK & BENDER
                                                                                         810 Third Avenue, Suite 500
                                                                                     8   Seattle, Washington 98104
                                                                                     9   Tel: 206-622-8000
                                                                                         Fax: 206-682-2305
                                                                                    10   solseng@sgb-law.com
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    11   Attorneys for Plaintiffs James and Pamela Coffee

                                                                                    12                               UNITED STATES DISTRICT COURT
                                                                                    13
                                                       A PROFESSIONAL CORPORATION




                                                                                                                             DISTRICT OF NEVADA
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    14
LAW OFFICES




                                                                                         JAMES COFFEE, an Individual, and PAMELA                CASE NO.:       2:20-CV-1352-APG-DJA
                                                                                    15   COFFEE, an Individual,

                                                                                    16                         Plaintiffs,                       UNOPPOSED MOTION TO EXTEND
                                                                                                                                                CERTAIN DISCOVERY DEADLINES
                                                                                    17   vs.                                                      AND AMEND DISCOVERY PLAN
                                                                                                                                                AND SCHEDULING ORDER [ECF NO.
                                                                                    18   WYNDHAM RESORT DEVELOPMENT CORP.,                                   27]
                                                                                         WORLDMARK, THE CLUB, a California
                                                                                    19   Corporation, and DOES 1 THROUGH 40,                                [FIRST REQUEST]
                                                                                         INCLUSIVE,
                                                                                    20
                                                                                                               Defendants
                                                                                    21

                                                                                    22
                                                                                                Plaintiffs JAMES COFFEE and PAMELA COFFEE (collectively, “Plaintiffs” or the
                                                                                    23
                                                                                         “Coffees”), by and through their respective counsel of record, hereby move this Court to extend
                                                                                    24
                                                                                         certain discovery deadlines by 90 days and issue an Amended Discovery Plan and Scheduling Order
                                                                                    25
                                                                                         in this matter. This Motion is filed as unopposed because Defendants WYNDHAM RESORT
                                                                                    26
                                                                                         DEVELOPMENT CORP. and WORLDMARK, THE CLUB, a California Corporation
                                                                                    27   (collectively, “Defendants”), agree that an extension of certain discovery deadlines by 90 days is in
                                                                                    28
                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 2 of 6



                                                                                     1   the interest of all parties to diligently conduct necessary discovery and will not unduly delay these
                                                                                     2   proceedings, and therefore, Defendants, through their counsel, consent to the discovery extension

                                                                                     3   as requested in this Motion.

                                                                                     4          This is the first request to extend the discovery deadlines in this matter.

                                                                                     5                       MEMORANDUM AND POINTS AND AUTHORITIES

                                                                                     6          Federal Rule 16(b)4 allows the Court to grant discovery modifications for good cause. See

                                                                                     7   also Local Rule 26–4. The good cause inquiry focuses primarily on the movant's diligence. See

                                                                                     8   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir.2000). Good cause to extend a

                                                                                     9   discovery deadline exists “if it cannot reasonably be met despite the diligence of the party seeking
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10   the extension.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir.1992) (internal
                                                                                    11
                                                                                         citation and quotations omitted). While prejudice to the opposing party may also be considered,
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                         where the movant “fail[s] to show diligence, ‘the inquiry should end.’ Coleman, 232 F.3d at 1295
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                         (quoting Johnson, 975 F.2d at 609). The Court has broad discretion in supervising the pretrial phase
                                                                                    14
                                                                                         of litigation. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.2002).
                                                                                    15
                                                                                                In addition, requests to extend a discovery deadline filed less than 21 days before the
                                                                                    16

                                                                                    17   expiration of that particular deadline must be supported by a showing of excusable neglect. See

                                                                                    18   Local Rule 26–4.2 The Ninth Circuit has held that “the determination of whether neglect is

                                                                                    19   excusable is an equitable one that depends on at least four factors: (1) the danger of prejudice to the

                                                                                    20   opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason
                                                                                    21
                                                                                         for the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal Service, 231
                                                                                    22
                                                                                         F.3d 1220, 1223–24 (9th Cir.2000) (citing Pioneer Investment Services Co. v. Brunswick Assoc. Ltd.
                                                                                    23
                                                                                         Partnership, 507 U.S. 380, 395 (1993)).
                                                                                    24
                                                                                                Plaintiffs submit that good cause exists to extend certain discovery deadlines. The COVID-
                                                                                    25
                                                                                         19 pandemic and related stay at home directives have affected both sides and their ability to conduct
                                                                                    26

                                                                                    27   discovery, including depositions. In recognition of this directive, and in consideration of the

                                                                                    28   discovery depositions required to be completed in this matter (including depositions requiring the
                                                                                                                                          -2-
                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 3 of 6


                                                                                         participation of individuals in higher-risk age or health categories), the parties reached an agreement
                                                                                     1
                                                                                         that a 90-day extension to the current pretrial deadlines is necessary. In addition, the Defendants
                                                                                     2

                                                                                     3   herein filed a Motion to Dismiss on or about September 16, 2020 [ECF No. 23], which seeks

                                                                                     4   dismissal of each of every cause of action asserted in Plaintiff’s First Amended Complaint.

                                                                                     5   Plaintiffs filed an Opposition on October 13, 2020 [ECF No. 32]. Defendants filed a Reply on

                                                                                     6   October 20, 2020 [ECF No. 33]. The Motion to Dismiss is fully briefed and the Parties are awaiting

                                                                                     7   the Court’s decision on said Motion. In light of the foregoing, the scope of discovery necessary for
                                                                                     8   this action is unknown as the claims may be substantially narrowed. To save time and resources
                                                                                     9
                                                                                         and the costs associated with discovery, the Parties only conducted limited discovery until this Court
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10
                                                                                         rules on the motions to dismiss. In addition, the parties will be diligent with the additional time they
                                                                                    11
                                                                                         are provided and will endeavor to complete all necessary discovery if this extension is granted. The
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                         length of the requested extension should not result in prejudice to any party.
                                                                                    13
LAW OFFICES




                                                                                                As it relates to the expert disclosure deadlines, the requested extension is not being made
                                                                                    14

                                                                                    15   within twenty-one (21) days of the current initial expert disclosure deadline, December 10, 2020

                                                                                    16   pursuant to LR 26-4; however, good cause and excusable neglect exists. A finding of excusable

                                                                                    17   neglect is warranted where the parties postpone to conduct expert discovery to save judicial
                                                                                    18   resources, expert costs, and attorney’s fees. See Pac. Indem. Co. v. Nidec Motor Corp., 203 F. Supp.
                                                                                    19
                                                                                         3d 1092, 1098 (D. Nev. 2016)(finding excusable neglect warranted to extend expert disclosure
                                                                                    20
                                                                                         deadlines where the parties were attempting to settle without the need to expend resources on costly
                                                                                    21
                                                                                         expert reports but were unable to do so by disclosure deadline”). Here, the parties acted in good
                                                                                    22
                                                                                         faith and with the joint objective to save time and fees, including expert costs as there is a pending
                                                                                    23
                                                                                         motion that seeks to dismiss Plaintiffs’ claims in their entirety and/or may substantially narrow the
                                                                                    24

                                                                                    25   issues upon which discovery and expert testimony may be needed. In addition, delays caused by the

                                                                                    26   COVID-19 pandemic have further impeded the parties’ ability to complete expert discovery.

                                                                                    27

                                                                                    28
                                                                                                                                          -3-
                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 4 of 6


                                                                                                    This is the first such extension of discovery sought in this matter. This requested extension
                                                                                     1
                                                                                         should be granted as good cause exists and there will be no prejudice or undue delay to any of the
                                                                                     2

                                                                                     3   parties.

                                                                                     4              This Motion should be granted without hearing as the Defendants do not oppose but are in

                                                                                     5   agreement to extend discovery deadlines by 90 days.

                                                                                     6                                        DISCOVERY COMPLETED

                                                                                     7
                                                                                                    The Joint Discovery Plan and Scheduling Order was entered herein on September 18, 2020
                                                                                     8
                                                                                         [ECF No. 27]. Plaintiffs provided their Initial Disclosures on September 24, 2020, and a Supplement
                                                                                     9
                                                                                         thereto on October 5, 2020, which included Plaintiff’s computation of damages. Defendants served
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10
                                                                                         their Initial Disclosures on September 24, 2020. Plaintiffs served their First Set of Interrogatories
                                                                                    11
                                                                                         and First Set of Requests for Production of Documents to Defendants on December 23, 2020.
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                         LAS VEGAS, NEVADA 89106




                                                                                                                DISCOVERY THAT REMAINS TO BE COMPLETED
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                                    The parties intend to serve written discovery on each other and the Parties continue to
                                                                                    14
                                                                                         anticipate that they will be requesting to take at least 4 depositions. Defendants have expressed that
                                                                                    15   they would like to take in-person depositions in this matter, thus additional time is needed in light
                                                                                    16   of certain Covid-19 restrictions and preferences.
                                                                                    17              Based on the filing of the Defendants’ Motion to Dismiss which seeks dismissal of Plaintiffs’
                                                                                    18   entire First Amended Complaint, the Parties conducted only a limited amount of discovery to date.
                                                                                    19   Based thereon, Plaintiffs seek the additional 90 days so that, should the Court deny the Motion to
                                                                                    20   Dismiss, they have enough time to complete the discovery that they have largely put on hold. In

                                                                                    21   addition, delays caused by the COVID-19 pandemic have further impeded the parties’ ability to

                                                                                    22   complete discovery.

                                                                                    23                                    PROPOSED SCHEDULING ORDER

                                                                                    24              Plaintiffs propose, and Defendants have consented, that the Joint Discovery Plan and

                                                                                    25   Scheduling Order [ECF No. 27] shall be amended as follows, with all other stipulations therein

                                                                                    26   remaining unchanged:

                                                                                    27
                                                                                                           a.      Discovery Cut-Off Date: May 10, 2021 (formerly February 8, 2021)
                                                                                    28
                                                                                                                                            -4-
                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 5 of 6



                                                                                     1                 b.      Amending the Pleadings and Adding Parties: This deadline has already
                                                                                     2                         expired and shall not be extended.

                                                                                     3                 c.      Initial Expert Disclosure: March 11, 2021 (formerly December 10, 2020)

                                                                                     4                 a.      Rebuttal Expert Disclosure: April 12, 2021 (formerly January 11, 2021)

                                                                                     5                 d.      Dispositive Motions: June 9, 2021 (formerly March 10, 2021)

                                                                                                       e.      Pretrial Order: July 9, 2021 (formerly April 9, 2021), unless pursuant to LR
                                                                                     6
                                                                                                               26.1(e)(5), if dispositive motions are filed, this date will be suspended until
                                                                                     7
                                                                                                               30 days after decision on the dispositive motions or further order of the Court.
                                                                                     8
                                                                                                Therefore, Plaintiffs, with the consent of Defendants, respectfully request that the Court
                                                                                     9
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                         enter an order approving the proposed discovery schedule as set forth above.
                                                                                    10

                                                                                    11    DATED this 30th day of December, 2020.
                                                                                                                                          ALBRIGHT, STODDARD, WARNICK
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                                                                                                           & ALBRIGHT
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                                                                           /s/ Jorge L. Alvarez, Esq.
                                                                                    14                                                    G. MARK ALBRIGHT, ESQ., #1394
                                                                                                                                          JORGE L. ALVAREZ, ESQ., #14466
                                                                                    15                                                    801 South Rancho Drive, Suite D4
                                                                                                                                          Las Vegas, Nevada 89106
                                                                                    16                                                    T: 702.384.7111 / F: 702.384.0605
                                                                                                                                          Attorneys for Plaintiffs
                                                                                    17

                                                                                    18                                                ORDER
                                                                                    19          IT IS HEREBY ORDERED that the current Discovery Plan and Scheduling Order be
                                                                                    20   amended as follows:
                                                                                    21                 a.      Discovery Cut-Off Date: May 10, 2021 (formerly February 8, 2021)
                                                                                    22                 b.      Amending the Pleadings and Adding Parties: This deadline has already
                                                                                    23                         expired and shall not be extended.

                                                                                    24                 c.      Initial Expert Disclosure: March 11, 2021 (formerly December 10, 2020)

                                                                                    25                 a.      Rebuttal Expert Disclosure: April 12, 2021 (formerly January 11, 2021)

                                                                                    26                 d.      Dispositive Motions: June 9, 2021 (formerly March 10, 2021)

                                                                                    27

                                                                                    28
                                                                                                                                         -5-
                                                                                         Case 2:20-cv-01352-APG-DJA Document 38
                                                                                                                             36 Filed 01/15/21
                                                                                                                                      12/30/20 Page 6 of 6



                                                                                     1                  e.     Pretrial Order: July 9, 2021 (formerly April 9, 2021), unless pursuant to LR
                                                                                     2                         26.1(e)(5), if dispositive motions are filed, this date will be suspended until

                                                                                     3                         30 days after decision on the dispositive motions or further order of the Court.

                                                                                     4          IT IS FURTHER ORDERED that requests to extend any dates set forth by this Discovery

                                                                                     5   Plan and Scheduling Order shall, in addition to satisfying the requirements of LR 6-1, be supported

                                                                                         by a showing of good cause for the extension. All motions and stipulations shall be received no later
                                                                                     6
                                                                                         than 20 days before the discovery cut-off date, or no later than May 19, 2021, and shall fully comply
                                                                                     7                                 26-3
                                                                                         with the requirements of LR 26-4. The Court reserves the right to conduct a status check conference
                                                                                     8
                                                                                         for any requests to extend the discovery.
                                                                                     9
                                                                                                IT IS SO ORDERED.
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10

                                                                                    11                                                         _____________________________________
                                                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                                                                                      January 15, 2021
                                                                                                                                               DATE:_______________________________
                                                                                    13
LAW OFFICES




                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                         -6-
